Opinion issued August 11, 2022




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-22-00264-CV
                           ———————————
                  GLORIA TREVINO TURNER, Appellant
                                        V.
  MCCALL-F, INC. D/B/A STERLING MCCALL FORD; PETER TOSH;
       JASON WEEKS; AND CAMERON JOSEPH, Appellees


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Case No. 1137499


                         MEMORANDUM OPINION

      Appellant, Gloria Trevino Turner, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE §§ 51.207, 51.941(a), 101.041; Fees Charged in the

Supreme Court, in Civil Cases in the Courts of Appeals, and Before the Judicial
Panel on Multi-District Litigation, Misc. Docket No. 15-9158 (Tex. Aug. 28, 2015).

Further, appellant has not paid or made arrangements to pay the fee for preparing

the clerk’s record. See TEX. R. APP. P. 37.3(b). After being notified that this appeal

was subject to dismissal, appellant did not respond. See TEX. R. APP. P. 5, 42.3(b),

(c).

       Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Hightower.




                                          2